Citation Nr: 0212002	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
mechanical low back pain, rated as lumbar strain, currently 
rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1987 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  That rating decision continued a 
10 percent rating for the veteran's service-connected low 
back disorder that had been in effect since October 1992.  

The case was previously before the Board in January 2001, 
when it was remanded for retrieval of the veteran's VA 
medical treatment records and a VA examination.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected mechanical low back pain 
is manifested by flexion to 70 without pain and to 80 degrees 
with pain, extension to 20 degrees and 25 degrees with pain, 
right lateral flexion to 25 degrees without pain and 30 
degrees with pain, and left lateral flexion to 30 degrees 
without any pain, use of a back brace, and complaints of pain 
and discomfort.  

3.  The service-connected low back disability approximates a 
disability that is manifested by moderate limitation of 
motion of the lumbar spine.  



CONCLUSION OF LAW

The criteria for a 20 percent rating, and not in excess 
thereof, for the veteran's service-connected low back 
disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, and 
Diagnostic Codes 5292, 5293, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The VCAA primarily affects claims for 
service connection while the present case deals with rating a 
disability for which service connection has already been 
granted.  The claim was remanded in January 2001 for an 
additional VA examination of the veteran's disability and to 
obtain the veteran's VA medical treatment records.  A 
supplemental statement of the case dated in May 2002 informed 
the veteran of what evidence VA will obtain, which includes 
private medical evidence as well s VA medical evidence, 
provided the veteran informs VA of the information needed to 
identify the source of any private records.  In July 2002, 
the veteran contacted VA and reported that there were was no 
additional evidence to be submitted or retrieved in the 
present case.  The same supplemental statement of the case 
has also provided the veteran the rating criteria pertinent 
to his disability.  VA examinations have been accorded him.  
Having seen that the duties to assist have been satisfied, 
the Board now proceeds with its review of the issue on 
appeal.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed all of the evidence of record prior to 
rendering its decision.  The veteran's service medical 
records reveal that he had complaints of chronic low back 
pain throughout service.  He reported having a constant dull 
back ache that was aggravated by such activities as lifting.  
He was separated from the service under Medical Board 
proceedings.  Full examination of the low back by x-ray, CT 
and bone scan was conducted prior to separation and revealed 
normal results.  The final Medical Board diagnosis was 
"mechanical low back pain."

In October 1992, a VA examination of the veteran was 
conducted.  The veteran complained of low back pain.  Range 
of motion testing of the lumbosacral spine revealed:  flexion 
to 86 degrees, extension to 43 degrees, lateral flexion to 34 
degrees bilaterally, and rotation to 28 degrees bilaterally.  
The examining physician noted that the veteran's movements of 
the spine were made with pain.  X-ray examination revealed a 
normal lumbar spine.  

In September 1997, another VA Compensation and Pension 
examination of the veteran was conducted.  The veteran 
reported having low back pain which lasts for two weeks at 
time approximately every other month.  Physical examination 
revealed a full range of motion of the lumbosacral spine 
along with no complaints of pain.  X-ray examination revealed 
"minimal anterior spur formation lumbosacral spine."  The 
diagnosis was "degenerative arthritis lumbar spine."  

In August 1999, still another VA examination of the veteran 
was conducted.  He reported having low back pain every other 
week and that this was treated with pain medication.  The 
veteran reported that he was in pain during the examination 
and prior to range of motion testing.  Range of motion 
testing of the lumbosacral spine revealed:  flexion to 90 
degrees, extension to 20 degrees, lateral flexion to 40 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
X-ray examination confirmed the presence of spurring at L5.

The RO has obtained copies of the veteran's VA medical 
treatment records.  These records reveal that the veteran is 
prescribed pain medication for his low back pain and that he 
follows up approximately every other month at the VA medical 
center.  A July 2000 VA physical therapy note indicates that 
the veteran underwent therapy including treatment with a TENS 
unit. 

In June 2001, a VA examination of the veteran was conducted.  
He reported having constant low back pain and that he wore a 
corset / back brace.  He reported that he could not lift 
anything over 50 pounds, his back pain was aggravated if he 
stands for more than four hours, and that he could walk about 
one mile without aggravating his back pain.  Physical 
examination revealed mild tenderness of the right lumbar 
spine musculature.  Range of motion testing of the 
lumbosacral spine revealed:  flexion to 70 without pain and 
to 80 degrees with pain, extension to 20 degrees and 25 
degrees with pain, right lateral flexion to 25 degrees 
without pain and 30 degrees with pain, and left lateral 
flexion to 30 degrees without any pain.  No neurologic 
abnormalities were noted.  The diagnosis was "chronic low 
back pain."  

In August 2001 the most recent VA examination of the veteran 
was conducted.  The veteran reported having chronic low back 
pain that was treated with pain medication.  He also reported 
having occasional "spasms" with his pain.  Range of motion 
testing revealed:  flexion to 70 degrees, extension to 20 
degrees, lateral flexion to 20 degrees bilaterally, rotation 
to 10 degrees bilaterally, and complaints of pain and 
discomfort.  The examining physician described these ranges 
of motion as being "within normal limits," and that there 
was "no evidence of any subjective pain by the patient."  
This physician's opinion was that there is no evidence of 
degenerative arthritis of the lumbar spine, no evidence of 
muscle spasm, no evidence of intervertebral disc syndrome and 
"no arthritic changes on the x-rays."  The Board notes that 
the findings of the August 2001 VA examination are 
inconsistent with the findings of the earlier VA examinations 
of record.  

The service connected mechanical low back pain is rated as 
lumbosacral strain which is currently rated as 10 percent 
disabling under diagnostic code 5295.  That rating 
contemplates lumbosacral strain with characteristic pain on 
motion.  The next higher rating of 20 percent contemplates 
lumbosacral strain with "muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position."  A 40 percent rating contemplates severe 
lumbosacral strain with "listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion."  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5295 (2001).  The 40 percent rating is the highest rating 
assignable under this diagnostic code.  The evidence does not 
support an increased rating under this diagnostic code.  
Specifically, there is no muscle spasm or listing of the 
spine which would support the assignment of a rating in 
excess of 10 percent under diagnostic code 5295.   38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5295 (2001).  However, the 
Board has considered the veteran's claim for an increased 
rating under other appropriate diagnostic codes.  

Disability ratings up to 60 percent are assignable under 
diagnostic code 5293 for intervertebral disc syndrome.  The 
August 2001 VA examination report indicated that there was no 
indication of intervertebral disc syndrome.  This is 
supported by the evidence of record that shows a complete 
lack of any neurologic symptoms which would be indicative of 
intervertebral disc syndrome.  Therefore, rating the 
veteran's service-connected low back disability under this 
diagnostic code would be inappropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 

Limitation of motion of the lumbar spine is rated under 
diagnostic code 5292.  Moderate limitation of motion warrants 
a 20 percent disability rating, while severe limitation of 
motion warrants the assignment of a 40 percent disability 
rating.  The 40 percent rating is the highest rating 
assignable under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  The Board believes that the 
evidence of record supports an increased rating of 20 percent 
for the veteran's low back disorder under this diagnostic 
code.  The June 2001 VA examination clearly shows that the 
veteran has limitation of motion of the lumbar spine with 
objective evidence of pain on motion.  He also wears a back 
brace.  The Board believes that this most nearly approximates 
the criteria for a 20 percent rating for moderate limitation 
of motion of the lumbar spine.  However, the evidence does 
not support a rating in excess of 20 percent.  While the 
veteran does have limitation motion with some pain, he does 
not have severe limitation of motion.  Even with the pain on 
motion the veteran's ranges of motion of the lumbar spine 
reported on the June 2001 VA examination are very close to 
what the physician on the August 2001 VA examination 
described as being normal.  

The Board also notes that there is evidence of arthritic 
spurring at the veteran's L5 vertebra.  The veteran's 
symptoms are essentially limitation of motion of the lumbar 
spine and pain on motion.  If the veteran's low back 
disability were rated for arthritis, the degenerative 
arthritis diagnostic code instructs that the disability would 
be rated under the limitation of motion of the joints 
affected, which is how the Board is currently rating the 
veteran's low back disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2001).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected low 
back disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).  This has 
been accomplished in the present case as the veteran is 
assigned a 20 percent disability rating for his service-
connected low back disability.  Moreover, although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  


ORDER

An increased rating of 20 percent, and not in excess thereof, 
is granted for the veteran's service-connected low back 
disorder, subject to the law and regulations governing the 
payment of monetary awards.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

